DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/07/2021 and 10/04/2021 are being considered by the examiner.

Duplicate Claims
The examiner notes that claims 4 and 18 are duplicates. It appears that applicant may have intended for claim 4 to depend on claim 1 rather than claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-13, 15-16, and 18-20 of U.S. Patent No. 11,020,529 in view of Key (US 20140076766 A1).Regarding claim 1:Claim 1 of U.S. Patent No. 11,020,529 teaches all the limitations of instant claim 1 except for “the first section is at least partially in direct contact with the second section”. Key teaches (FIGS. 5A-5B) that the first section (e.g. right side of label 100) is at least partially in direct contact (FIG. 5B) with the second section (e.g. left side of label 100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second section be in direct contact as it allows for cheap and easy attachment of the first section to the second section such as with an adhesive.  The examiner notes that claim 1 of U.S. Patent No. 11,020,529 recites that the first and second sections at least partially overlap which, in context with the rest of the claim, would suggest to one of ordinary skill in the art that the first and second sections contact one another.
Regarding claim 16:Claim 15 of U.S. Patent No. 11,020,529 teaches all the limitations of instant claim 16 except for “the first section is at least partially in direct contact with the second section”. Key teaches (FIGS. 5A-5B) that the first section (e.g. right side of label 100) is at least partially in direct contact (FIG. 5B) with the second section (e.g. left side of label 100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second section be in direct contact as it allows for cheap and easy attachment of the first section to the second section such as with an adhesive.  The examiner notes that claim 1 of U.S. Patent No. 11,020,529 recites that the first and second sections at least partially overlap which, in context with the rest of the claim, would suggest to one of ordinary skill in the art that the first and second sections contact one another.
Regarding claims 2-15 and 17-20: These claims are taught by the claims of U.S. Patent No. 11,020,529 as per the table below.
Instant Claim
Claim of U.S. Patent No. 11,020,529
2
1 (in view of Key, as set forth above)
3
2
4
18
5
4
6
5
7
6
8
6 (see below)
9
7
10
8
11
9
12
10
13
11
14
12
15
13
17
16
18
18
19
19
20
20


      Regarding instant claim 8: this claim recites that “the protruding at least one fastener fits into the recess when the flexible foil is in the wrapped configuration and wherein the protruding at least one fastener and the recess form a positive interlock operable to prevent unwrapping or de-coiling of the wrapped flexible foil”. Claim 6 of U.S. Patent No. 11,020,529 recites that “the at least one fastener located in the first section protrudes from a plane of the flexible foil and wherein the second section comprises a recess configured to receive the at least one fastener when the flexible foil is in the wrapped configuration”. It is clear that claim 6 of U.S. Patent No. 11,020,529 inherently teaches the limitations of instant claim 8. Specifically, since the protruding fastener of the first section is received in a recess of the second section and the foil is in a wrapped state, the fastener and recess form a “positive interlock”.
Claim Objections
Claim 16 is objected to because of the following informalities: 
Regarding claim 16, line 12: “wrapped configuration, ,” should read “wrapped configuration,“ (i.e. there is an extra comma that should be removed).Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Leppard (US 20150122015 A1) in view of Key (US 20140076766 A1).Regarding claim 1:Leppard teaches a sensor for measuring at least one physical or chemical parameter (e.g. liquid level - [0006]) of a cartridge filled with a liquid substance, the sensor comprising:
a planar flexible foil (FIG. 2 - [0037]) having a first section and a second section (FIG. 2 may be arbitrarily “sectioned” - e.g. one section is that containing 12a and 12b and another section is the left side generally denoted by 22), the second section being separated from the first section; and
at least one measurement electrode (12a / 12b - [0038]) located on the flexible foil; and 
Leppard suggests but fails to explicitly teach:
at least one fastener located in the first section and configured to attach to the second section for keeping the flexible foil in a wrapped configuration (Something must keep the foil/PCB in the wrapped configuration and, thus, Leppard strongly suggests at least one fastener for keeping the flexible foil in a wrapped configuration)
wherein the flexible foil is configured to be wrapped into the wrapped configuration in which the flexible foil forms at least a first wrap with an inner diameter that is equal to or larger than an outer diameter of the cartridge, and wherein in the wrapped configuration, the first section is at least partially in direct contact with the second section([0015] and [0037] teach that the foil/PCB is wrapped around the vessel. [0042] teaches that the electrodes are all around the vessel. These sections in conjunction with the structure of FIG. 2 suggests that the foil/PCB may be wrapped entirely around the vessel such that the two ends of the foil/PCB overlap. Additionally/alternatively, the examiner notes that the structure of Leppard is “configured to” be wrapped entirely around a vessel, i.e. a vessel of a smaller diameter, such that the first and second ends overlap.)Key teaches (FIGS. 2, 4, and 5):
at least one fastener (204  / adhesive which attaches the label to itself) located in the first section and configured to attach to the second section for keeping the flexible foil in a wrapped configuration; and
wherein the flexible foil (100) is configured to be wrapped into the wrapped configuration in which the flexible foil forms at least a first wrap with an inner diameter that is equal to or larger than an outer diameter of the cartridge, and wherein in the wrapped configuration, the first section is at least partially in direct contact with the second section (FIGS. 2, 4, and 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fastener of Key in the device of Leppard to secure the foil in the wrapped configuration. Leppard teaches that the foil is wrapped around the cartridge, but fails to explicitly teach how it is maintained in the wrapped state. By using the fastener/adhesive of Key, the foil of Leppard may be cheaply and easily maintained in the wrapped configuration.
Regarding claim 2:Leppard and Key teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Key teaches:
wherein when the flexible foil (100) is in the wrapped configuration the first section and the second section are at least partially in direct surface contact (e.g. FIG. 2 / FIG. 4 -> FIG. 5B / FIG. 6; [0046])
Regarding claim 3:Leppard and Key teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Key teaches (e.g. FIG. 5A):
wherein the at least one fastener (204) is positioned at a lateral side edge of the flexible foil (100)
Regarding claim 5:Leppard and Key teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Key teaches (FIGS. 2, 4, and 5):
wherein the at least one fastener (204) located in the first section comprises a structure (204 and/or the section of 100 to which 204 is applied) configured to be bonded or welded to the second section of the flexible foil when the flexible foil is in the wrapped configuration
Regarding claim 6:Leppard and Key teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Key teaches (e.g. FIG. 5A):
wherein the at least one fastener (204) and the second section (e.g. left front side of 100 which has “A”, “B’) are located on opposite sides of the flexible foil (the first and second sections are on the front and the fastener, 204, is on the back)

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leppard (US 20150122015 A1) in view of Key (US 20140076766 A1) and further in view of Akano et al. (DE 3329689 A).Regarding claim 7:Leppard and Key teach all the limitations of claim 1, as mentioned above.Leppard fails to teach:
wherein the at least one fastener located in the first section protrudes from a plane of the flexible foil and wherein the second section comprises a recess configured to receive the at least one fastener when the flexible foil is in the wrapped configurationAkano teaches:
wherein the at least one fastener located in the first section protrudes from a plane of the flexible foil and wherein the second section comprises a recess configured to receive the at least one fastener when the flexible foil is in the wrapped configuration (paragraph spanning pages 3 and 4; FIGS. 4a and 4b)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the recess and protrusion of Akano in the device of Leppard to allow for interconnection of electrical components while also preventing uncoiling of the foil/band.
Regarding claim 8:Leppard, Key, and Akano teach all the limitations of claim 7, as mentioned above.As combined in the claim 7 rejection above, Akano teaches (FIGS. 4a and 4b):
wherein the protruding (15a / 15b / that which connects to 15a or 15b) at least one fastener fits into the recess (17) when the flexible foil (10) is in the wrapped configuration and wherein the protruding at least one fastener and the recess form a positive interlock operable to prevent unwrapping or de-coiling of the wrapped flexible foil (due to 15a / 15b and the electrical connects thereto through the recesses 17, an interlock is formed which helps to prevent unwrapping)

Claims 4, 9, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leppard (US 20150122015 A1) in view of Key (US 20140076766 A1) and further in view of Bammer et al. (US 20150268656 A1).Regarding claim 9:Leppard and Key teach all the limitations of claim 1, as mentioned above.Leppard also teaches:
wherein the at least one measuring electrode (FIG. 2 - 12a / 12b) is located in a sensing zone (FIG. 2 - zone(s) which have 12a / 12b formed thereon) of the flexible foil Leppard fails to explicitly teach:
a processor electrically connected to the at least one measurement electrode (Leppard teaches that other circuitry components are located on the flexible PCB / foil - [0038]; however, Leppard fails to explicitly teach that these may include a processor)Bammer teaches:
a processor ([0094]) electrically connected (e.g. FIG. 14) to the at least one measurement electrode, wherein the at least one measuring electrode is located in a sensing zone of the flexible foil (FIG. 16 - the sensing zone is interpreted as the section of foil 31 on which the measurement electrode(s) 32, 33, and/or 34 are formed)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a processor into the foil/PCB, as taught by Bammer, in the device of Leppard to yield a more compact device and/or to allow on-board processing of the sensor data.
Regarding claim 11:Leppard, Key, and Bammer teach all the limitations of claim 9, as mentioned above.Leppard fails to teach:
an antenna located in a communication zone of the flexible foil, the antenna being electrically connected to the processorBammer teaches:
an antenna ([0094]) located in a communication zone of the flexible foil (the communication zone of the flexible foil is interpreted as the section of the foil on which the antenna is located as per [0094]), the antenna being electrically connected to the processor (e.g. FIG. 14)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate an antenna into the foil/PCB, as taught by Bammer, in the device of Leppard to yield a more compact device and/or to allow for transmission of data or other information directly from the foil/PCB, negating the need for a separate antenna or output.
Regarding claim 12:Leppard, Key, and Bammer teach all the limitations of claim 9, as mentioned above.Leppard fails to teach:
an electrical shield located on the flexible foil, the electrical shield being electrically connected to the processorBammer teaches:
an electrical shield located on the flexible foil, the electrical shield being electrically connected to the processor (last sentence of abstract; [0084], [0087]-[0088])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shield of Bammer in the device of Leppard to prevent electromagnetic interference with the sensor(s) and/or other electrical components of the foil/PCB.
Regarding claim 13:Leppard, Key, and Bammer teach all the limitations of claim 11, as mentioned above.Leppard fails to teach:
an electrical shield located in the communication zone of the flexible foil on a side of the flexible foil opposite to another side of the flexible foil on which the antenna is locatedBammer teaches:
an electrical shield located in the communication zone of the flexible foil on a side of the flexible foil opposite to another side of the flexible foil on which the antenna is located (last sentence of abstract; [0084], [0087]-[0088])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shield of Bammer in the device of Leppard to prevent electromagnetic interference with the sensor(s) and/or other electrical components of the foil/PCB.
Regarding claim 16:Leppard teaches:
a sensor (FIG. 2 - for liquid level - [0006]) arranged in a wrapped configuration to receive the cartridge inside a first wrap, the sensor comprising: 
a planar flexible foil (FIG. 2 - [0037]) having a first section and a second section (FIG. 2 may be arbitrarily “sectioned” - e.g. one section is that containing 12a and 12b and another section is the left side generally denoted by 22), the second section being separated from the first section; 
at least one measurement electrode (12a / 12b - [0038]) located on the flexible foil; and 
Leppard suggests but fails to explicitly teach:
at least one fastener located in the first section and configured to attach to the second section for keeping the flexible foil in the wrapped configuration (Something must keep the foil/PCB in the wrapped configuration and, thus, Leppard strongly suggests at least one fastener for keeping the flexible foil in a wrapped configuration), 
wherein the flexible foil is configured to be wrapped into the wrapped configuration in which the flexible foil forms at least the first wrap with an inner diameter that is equal to or larger than an outer diameter of the cartridge, and wherein in the wrapped configuration, the first section is at least partially in direct contact with the second section([0015] and [0037] teach that the foil/PCB is wrapped around the vessel. [0042] teaches that the electrodes are all around the vessel. These sections in conjunction with the structure of FIG. 2 suggests that the foil/PCB may be wrapped entirely around the vessel such that the two ends of the foil/PCB overlap. Additionally/alternatively, the examiner notes that the structure of Leppard is “configured to” be wrapped entirely around a vessel, i.e. a vessel of a smaller diameter, such that the first and second ends overlap.)Leppard fails to teach:
a drug delivery device for setting and dispensing of a dose of a liquid medicament, the drug delivery device comprising a housing comprising: a tubular shaped receptacle configured to accommodate a cartridge filled with the liquid medicament; and the sensor arranged and fixed inside the tubular shaped receptacleKey teaches (FIGS. 2, 4, and 5):
at least one fastener (204  / adhesive which attaches the label to itself) located in the first section and configured to attach to the second section for keeping the flexible foil in a wrapped configuration; and
wherein the flexible foil (100) is configured to be wrapped into the wrapped configuration in which the flexible foil forms at least a first wrap with an inner diameter that is equal to or larger than an outer diameter of the cartridge, and wherein in the wrapped configuration, the first section is at least partially in direct contact with the second section (FIGS. 2, 4, and 5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fastener of Key in the device of Leppard to secure the foil in the wrapped configuration. Leppard teaches that the foil is wrapped around the cartridge, but fails to explicitly teach how it is maintained in the wrapped state. By using the fastener/adhesive of Key, the foil of Leppard may be cheaply and easily maintained in the wrapped configuration.Bammer teaches (FIG. 1):
a drug delivery device for setting and dispensing of a dose of a liquid medicament (e.g. abstract, FIG. 1), the drug delivery device comprising a housing (100) comprising: a tubular shaped receptacle (section of 100 which receives container 1) configured to accommodate a cartridge (1) filled with the liquid medicament (12); and the sensor (3, 5 - including the electrodes 21-22, see FIG. 13) arranged and fixed inside the tubular shaped receptacle (also see [0093])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the drug dispensing device of Bammer with the device of Leppard to allow for the dosing of medication. The level sensors of Leppard and Bammer have similar structure and modes of operation. Thus, it would be obvious to use the sensor of Leppard in a drug dispensing device, as taught by Bammer.
Regarding claim 17:Leppard, Key, and Bammer teach all the limitations of claim 16, as mentioned above.As combined in the claim 16 rejection above, Bammer teaches (FIGS. 1 and 13):
wherein the tubular shaped receptacle (section of 100 which receives container 1 or the support of [0093]) is located in a cartridge holder (e.g. section of 100 which receives container 1) of the housing, wherein a proximal end section of the cartridge holder accommodating the cartridge is configured to be detachably connected with a distal end section of a body of the housing ([0093]), and wherein the body of the housing accommodates a drive mechanism configured to exert distally directed pressure on a piston of the cartridge ([0067])
Regarding claim 18:Leppard, Key, and Bammer teach all the limitations of claim 16, as mentioned above.As combined in the claim 16 rejection above, Key teaches (FIGS. 2, 4, and 5):
wherein the at least one fastener (204) located in the first section comprises an adhesive and is configured to be adhesively attached to the second section of the flexible foil when the flexible foil is in the wrapped configuration (e.g. FIG. 5A -> FIG. 5B)
Regarding claim 19:Leppard, Key, and Bammer teach all the limitations of claim 16, as mentioned above.As combined in the claim 16 rejection above, Key teaches (e.g. FIG. 5A):
wherein the at least one fastener (204) and the second section (e.g. left front side of 100 which has “A”, “B”) are located on opposite sides of the flexible foil (the first and second sections are on the front and the fastener, 204, is on the back)
Regarding claim 20:Leppard, Key, and Bammer teach all the limitations of claim 16, as mentioned above.Leppard also teaches:
wherein the at least one measuring electrode (FIG. 2 - 12a / 12b) is located in a sensing zone (FIG. 2 - zone(s) which have 12a / 12b formed thereon) of the flexible foil Leppard fails to explicitly teach:
wherein the sensor further comprises a processor electrically connected to the at least one measurement electrode (Leppard teaches that other circuitry components are located on the flexible PCB / foil - [0038]; however, Leppard fails to explicitly teach that these may include a processor)Bammer teaches:
wherein the sensor further comprises a processor ([0094) electrically connected (e.g. FIG. 14) to the at least one measurement electrode, wherein the at least one measuring electrode is located in a sensing zone of the flexible foil (FIG. 16 - the sensing zone is interpreted as the section of foil 31 on which the measurement electrode(s) 32, 33, and/or 34 are formed)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate a processor into the foil/PCB, as taught by Bammer, in the device of Leppard to yield a more compact device and/or to allow on-board processing of the sensor data.
Regarding claim 4:Leppard, Key, and Bammer teach all the limitations of claim 16, as mentioned above.As combined in the claim 16 rejection above, Key teaches (FIGS. 2, 4, and 5):
wherein the at least one fastener (204) located in the first section comprises an adhesive and is configured to be adhesively attached to the second section of the flexible foil when the flexible foil is in the wrapped configuration (e.g. FIG. 5A -> FIG. 5B)

Examiner’s Comment
No prior art rejections were given for claims 10 and 14-15; however, these claims are rejected under double patenting. The filing of a terminal disclaimer would lead to claims 10 and 14-15 being indicated as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856